Citation Nr: 1448080	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esquire


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, a Decision Review Officer (DRO) granted service connection for lumbar radiculopathy (previously denied as degenerative joint and disc disease of the lumbar spine) and assigned an initial 20 percent disability rating, effective from April 30, 2010.

In November 2012, the DRO granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 10 and 20 percent disability ratings, respectively, both effective from April 30, 2010.  These determinations are also on appeal as part of the appeal for a higher initial rating for the service-connected back disability.

The Board denied the appeal for an initial rating higher than 20 percent for the service-connected back disability by way of a December 2013 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In May 2014, the Court set aside the Board's December 2013 decision and remanded the case for readjudication in compliance with directives specified in a May 2014 Joint Motion filed by counsel for the Veteran and VA. 

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Joint Motion for Remand indicated that statements from the Veteran and his former representative dated in February 2013 include reports of worsening back and lower extremity neurologic symptoms.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

The Veteran submitted a "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) dated in February 2013 on which he reported that he had been unemployed since 2009 and that he was unable to secure or follow any substantially gainful occupation due to his service-connected peripheral neuropathy of the lower extremities.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not include a specific opinion as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided with a notice letter regarding his claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand. Overton v. Nicholson, 20 Vet. App. 427 (2006).

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including a December 2009 letter from the Social Security Administration (SSA) and a May 2010 VA primary care outpatient treatment note, reveal that he has been in receipt of SSA disability benefits.  Such benefits are reportedly due to, at least in part, a back disability.  The records related to the SSA's determination have not yet been associated with the claims file and may be relevant.

Furthermore, the Veteran reported on the February 2013 VA Form 21-8940 that he has received relevant treatment at the VA Medical Center in Baltimore, Maryland (VAMC Baltimore), the VA Medical Center in Wilmington, Delaware (VAMC Wilmington), the VA outpatient clinic in Glen Burnie, Maryland (VAOPC Glen Burnie), and the VA outpatient clinic in Georgetown, Delaware (VAOPC Georgetown).  There are only minimal VA treatment records in the claims file which are contained in the Baltimore Vista electronic records system and are dated in May and July 2010.  There are no additional VA treatment records included among the Veteran's paperless records in VBMS or the Virtual VA system.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:
  
1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  A copy of this letter must be included in the claims file.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a back disability and a bilateral neurologic disability of the lower extremities from VAMC Baltimore, VAMC Wilmington, VAOPC Glen Burnie, and VAOPC Georgetown; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and after the Veteran has been given an adequate opportunity to submit additional evidence, schedule him for a VA examination to evaluate the current severity of his degenerative disc disease of the lumbosacral spine and to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

If the Veteran exhibits radiculopathy, the examiner shall specify the nerves affected by degenerative disc disease of the lumbosacral spine and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative disc disease of the lumbosacral spine and peripheral neuropathy of the right and left lower extremities) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must provide reasons for each opinion given.

5.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since April 2010 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



